Citation Nr: 0430183	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-08 493A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 30 
percent for a traumatic deformity of the right wrist.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to April 1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  That decision granted service connection 
for PTSD and assigned a 10 percent disability rating.  It 
also granted the veteran's claim for an increased evaluation 
for his service-connected traumatic deformity of the right 
wrist, but it denied the veteran's claim seeking entitlement 
to a TDIU.  In March 2004, the claim was remanded to the 
Chicago, Illinois Regional Office for the purpose of 
affording the veteran a video conference hearing on appeal 
before a Veterans Law Judge.  The veteran's claims folder was 
thereafter transferred to the VA Regional Office (RO) in 
North Little Rock, Arkansas 

In July 2004, the veteran presented testimony at a via video 
conference before the undersigned Veterans Law Judge.  A 
transcript of that action was produced and has been included 
in the claims folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA) have not been 
fulfilled regarding the issue on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  To ensure that the VA accomplishes this 
task, new informational letters have been sent to the 
regional offices informing them of what information must be 
included in a VCAA letter for a TDIU.  See VBA Fast Letter 
04-17, August 12, 2004.   

Significantly, the RO has not informed the veteran of the 
requirements involved to establish a claim for total 
disability evaluation, to include an extra-schedular 
evaluation based on exceptional circumstances.  The Board 
further notes that the VCAA letters issued also did not 
address the issue of a disability evaluation in excess of 10 
percent for PTSD.  In the absence of such prior notice, the 
Board finds that the claims must be returned to the RO so 
that a new VCAA letter may be issued.  This must occur so 
that the VA will satisfy its duty under the VCAA to notify 
and assist the appellant with regards to his claims.  

The claims folder also reflects that the veteran has 
submitted a claim to the Social Security Administration (SSA) 
for benefits.  Moreover, there is evidence that the veteran 
may be in receipt of SSA benefits.  This evidence is in the 
form of an awards letter from the SSA and a statement from 
the veteran saying that he is receiving SSA benefits for his 
psychiatric and right wrist disabilities.  However, there is 
no indication in the claims folder that the SSA has been 
contacted with respect to the veteran's claim; i.e., none of 
the medical records used in the SSA determination has been 
obtained and included in the claims folder for the VA's 
review.  Since the VA has been given notice that the veteran 
has applied for SSA benefits and is in receipt thereof, those 
records must be obtained and associated in the claims folder.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
These records must be obtained because they may provide 
additional insight into the veteran's psychiatric and wrist 
disabilities, along with his ability to work.  Thus, the 
claim must be returned to the RO for the purpose of obtaining 
those SSA records.

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since the RO has 
not had the opportunity to provide this information, the 
claim must be returned to the RO for additional processing.  

Additionally, a review of the veteran's medical records show 
a wide variance in the Global Assessment of Functioning (GAF) 
scores assigned to his psychiatric disorder.  That is, a 
March 2002 evaluation diagnoses the veteran with PTSD.  
However, the same examination noted that the severity of the 
disorder over the previous year had ranged from mildly 
disabling to seriously disabling.  Specifically, the GAF 
scores ranged from 42 to 65.  A medical record from October 
2002 gives a GAF score of 48, and another from January 2003 
notes a GAF score of 48.  These two scores indicate or 
suggest that the veteran is suffering from serious symptoms 
as a result of his PTSD.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As noted, 
the record reflects that different evaluations of the 
veteran's PTSD has occurred over the past two years.  
However, the Board believes that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder to include the SSA records) so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In addition, it is the opinion of the Board that orthopedic 
and neurological examinations should be performed with 
respect to his right wrist disability.  The most current 
examinations were performed without the presence of the SSA 
records in the claims folder.  Based upon the evidentiary 
record in the instant case, as discussed above, and in light 
of the applicable provisions of the VCAA, it is the Board's 
opinion that such examinations of the veteran's right wrist 
should be afforded the veteran before an appellate decision 
on the merits of his claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must inform the veteran about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for a TDIU; about the 
information and evidence that VA will 
seek to provide; about the information 
and evidence the claimant is expected to 
provide; and request or tell him to 
provide any evidence in his possession 
that pertains to his claim.  
Additionally, the RO must inform him that 
a total disability rating may also be 
assigned on an extra-schedular basis, 
under the procedures set forth in 38 
C.F.R. § 4.16(b) (2004), for veterans who 
are unemployable by reason of service-
connected disabilities, and inform him of 
any information and evidence not of 
record (a) that is necessary to 
substantiate the claim, (b) that VA will 
seek to provide, and (c) that the 
claimant is expected to provide if the 
provisions of 38 C.F.R. § 4.16(b)(2004) 
are used.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his service-
connected PTSD and right wrist disability 
since June 2003 and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claims.  38 
CFR § 3.159 (2004).

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  Only those records that 
are not already included in the claims 
folder should be requested.  All records 
obtained should be added to the claims 
folder.  

4.  Following completion of the above, 
the RO should schedule the veteran for a 
VA psychiatric examination.  If possible, 
the examination should be conducted by a 
psychiatrist who has not previously seen 
or treated the veteran.  All indicated 
diagnostic tests should be accomplished, 
and all clinical tests should be recorded 
in detail.  The claims folder must be 
provided to the examiner for review prior 
to the examination.  

The examiner should specifically note the 
symptoms and manifestations produced by 
the veteran's PTSD, and any other 
psychiatric disorder that is found.  The 
examiner should comment on whether the 
veteran's psychiatric disorder prevents 
him from being employed, and a GAF score 
should be assigned to the disorder.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past GAF 
scores given.  

5.  The veteran should also be afforded 
neurological and orthopedic examinations 
of his service-connected right wrist 
disability in order to determine the 
nature and severity of the condition.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  

The examiners should specifically comment 
on manifestation and symptoms produced by 
the service-connected right wrist 
deformity.  Readings should be obtained 
concerning the veteran's range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiners should also be asked to 
include the normal ranges of motion.  
Additionally, the examiners should be 
requested to determine whether the wrist 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  If the neurological examiner 
determines that the veteran is now 
suffering from nerve involvement, the 
examiner should describe the 
manifestations produced.  Both examiners 
should comment on whether the veteran's 
wrist disability disorder prevents him 
from being employed.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.   

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2004); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remains denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC should 
contain notice of all relevant actions taken on the claims 
for benefits since the last adjudication, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



